United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                         August 23, 2006
                                    FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                        _________________                                   Clerk
                                           No. 05-60243
                                        _________________

GREATER GULFPORT PROPERTIES, LLC,


                                Plaintiff - Appellant,

versus


UNITED STATES ARMY CORPS OF ENGINEERS,


                                Defendant - Appellee.



                            Appeal from the United States District Court
                              For the Southern District of Mississippi
                                       USDC 1:04-CV-571



Before SMITH, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

         We affirm the district court’s dismissal of the complaint. The district court lacked subject

matter jurisdiction to review the Army Corps of Engineers’ pre-enforcement jurisdictional

determination made pursuant to 33 C.F.R. § 320.1(a)(6). See S. Pines Assocs. v. United States, 912

F.2d 713 (4th Cir. 1990) (judicial review of compliance orders issued pursuant to the Clean Water




         *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Act not available); Comm’rs of Pub. Works of City of Charleston v. United States, 30 F.3d 129 (4th

Cir. 1994) (table decision) (pre-enforcement judicial review of Corps’ jurisdictional determinations

under 33 C.F.R. § 320.1(a)(6) not available); St. Andrews Park, Inc. v. United States Dep’t of the

Army Corps of Eng’rs, 314 F.Supp.2d 1238, 1244-45 (S.D. Fla. 2004) (determination that a wetland

is subject to the Clean Water Act is not a final agency action).

       AFFIRMED.




                                                 -2-